Exhibit 10.1

THIRD AMENDMENT TO

UNITED CONTINENTAL HOLDINGS, INC.

PERFORMANCE-BASED RSU PROGRAM

WHEREAS, the United Continental Holdings, Inc. Performance-Based RSU Program
(the “Program”) has heretofore been adopted by the Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of United Continental
Holdings, Inc. (the “Company”) to implement in part the “RSU” and “Performance
Compensation Award” provisions of the United Continental Holdings, Inc. 2008
Incentive Compensation Plan, as amended from time to time (the “ICP”); and

WHEREAS, the Committee is authorized to amend the Program; and

WHEREAS, the Program currently authorizes Awards that provide incentive
compensation opportunities based on the Company’s return on invested capital
(“ROIC”) performance; and

WHEREAS, the Committee desires to amend the Program to provide flexibility to
grant Awards that provide incentive compensation opportunities based on other
performance measures that are authorized pursuant to the terms of the ICP;

NOW, THEREFORE, the Program shall be amended as follows, effective with respect
to Performance Periods (as such term is defined in the Program) beginning on or
after January 1, 2015:

1. Section 2.1(x) of the Program shall be deleted and the following shall be
substituted therefor:

“(x) “Performance Target” means, with respect to a Performance Period, the
minimum level of ROIC or such other performance measure as established by the
Committee that must be achieved for such Performance Period in order for a
Participant to receive a Payment Amount for such Performance Period. Achievement
of the Performance Target for a Performance Period means that the ROIC or other
performance measure with respect to such Performance Period equals or exceeds,
as applicable, the Entry Level ROIC or the entry level of such other performance
measure as established by the Committee for such Performance Period.

2. Section 2.1(kk) of the Program shall be deleted and the following shall be
substituted therefor:

“(kk) “Vested Percentage” means, with respect to each Participant for a
Performance Period: (i) if the Performance Target for such Performance Period is
not satisfied, then zero percent (0%); and (ii) if the Performance Target for
such Performance Period is satisfied, then the percentage determined in
accordance with the following table (the Administrator may provide for varying
percentages (including through straight line interpolation) between levels):

 

Level of Performance Achieved

  

Percentage

Entry Level ROIC or other specified performance measure    Participant’s Entry
Level RSU Percentage Target Level ROIC or other specified performance measure   
Participant’s Target Level RSU Percentage Stretch Level ROIC or other specified
performance measure (or higher)    Participant’s Stretch Level RSU Percentage”



--------------------------------------------------------------------------------

3. The first sentence of the last paragraph contained in Section 3.1 of the
Program shall be deleted and the following shall be substituted therefore:

“Within 90 days after the first day of each Performance Period commencing on or
after January 1, 2011 (but in no event after the date required for a performance
goal to be considered pre-established under section 162(m) of the Code):

(i) the Committee shall establish in writing for purposes of the Program:

 

  (A) the applicable Entry Level ROIC, Change of Control Level ROIC, Target
Level ROIC and Stretch Level ROIC for each such Performance Period, and/or

 

  (B) the applicable entry, target, stretch and change of control levels of
performance applicable to such other performance measure as may be selected by
the Committee for each such Performance Period, and

provided, that in each case the stretch level shall be equal to or higher than
the target level, which in turn shall be equal to or higher than the entry
level; and

(ii) the Administrator shall establish in writing the Entry Level RSU
Percentage, Target Level RSU Percentage and Stretch Level RSU Percentage for
each Participant with respect to such Performance Period and with respect to
each performance measure, as applicable (provided, however, that the
Administrator may select a Participant to participate and establish the
percentages under this clause (ii) after such 90-day period), and each of the
items established under this clause (ii) may, but are not required to, be
established by officer level; and

(iii) the Committee shall establish in writing the Maximum Payment Amount, if
any, applicable to each RSU subject to an Award for such Performance Period.

 

-2-



--------------------------------------------------------------------------------

4. Clause (e) of Section 3.2 of the Program shall be deleted and the following
shall be substituted therefore:

“(e) to determine the Entry Level ROIC, Target Level ROIC, Stretch Level ROIC,
Change of Control Level ROIC and/or the entry, target, stretch and change of
control level of such other performance measure as selected by the Committee;
and the Entry Level RSU Percentages, Target Level RSU Percentages and Stretch
Level RSU Percentages with respect to each relevant Performance Period,”

5. Clause (b) of Section 4.2 of the Program shall be deleted and the following
shall be substituted therefore:

“(b) the applicable Entry Level ROIC, Target Level ROIC, Stretch Level ROIC and
Change of Control Level ROIC, or the applicable entry, target, stretch and
change of control levels of performance applicable to such other performance
measure as has been selected by the Committee with respect to such Award,”

6. Clause (i) of Section 5.3(a) of the Program shall be deleted and the
following shall be substituted therefore:

“(i) the Performance Target for each Performance Period that began prior to the
date of such Participant’s death or Disability and which has not ended as of
such date shall be deemed to have been satisfied (determined based upon
achievement of the target level of performance as applicable to such Award)”

7. Clause (i) of Section 5.3(b) of the Program shall be deleted and the
following shall be substituted therefore:

“(i) obtain a Vested Percentage with respect to each related Award based on the
actual level of performance achieved (or, if Section 5.4(a) applies to any
corresponding Award held by a Participant who has not terminated employment,
then based on the deemed achievement of the Change of Control Level ROIC or the
change of control level established with respect to such other performance
measure as may have been established by the Committee with respect to such
Award)”

8. Clause (i) of Section 5.4(a) of the Program shall be deleted and the
following shall be substituted therefore:

“(i) the Performance Target for each Performance Period that began prior to the
date of such Change of Control and which has not ended as of such date shall be
deemed to have been achieved at the Change of Control Level ROIC level of
performance or, as applicable, the change of control level established with
respect to such other performance measure as may have been established by the
Committee with respect to such Award for such Performance Period and”

9. The definitions, terms and conditions set forth on Exhibit A shall apply to
Awards that provide incentive compensation opportunities based on the Company’s
relative pre-tax margin performance.

10. As amended hereby, the Program is specifically ratified and reaffirmed.

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

to

United Continental Holdings, Inc.

Performance-Based RSU Program

Relative Pre-Tax Margin Performance

1. Purpose. The purpose of this Exhibit A to the United Continental Holdings,
Inc. Performance Based RSU Program (the “Program”) is to set forth supplemental
definitions and terms applicable to Awards granted under the Program that
measure performance based on the Company’s relative Pre-Tax Margin as compared
to an Industry Group. Capitalized terms not defined in this Exhibit shall have
the respective meanings specified in the Program or the Plan.

2. Certain Definitions. For purposes of the Program and this Exhibit A, the
following capitalized terms shall have the respective meanings set forth below.

(a) “Industry Group” means, with respect to each Performance Period, the
companies determined in accordance with the provisions of Section 3 of this
Exhibit A for such Performance Period.

(b) “Industry Pre-tax Margin” with respect to a Performance Period means, as
established by the Committee within 90 days after the commencement of the
Performance Period (but in no event after the date required for a performance
goal to be considered pre-established under section 162(m) of the Code), either:

 

  (A) the percentage determined by dividing (i) the cumulative Pre-tax Income of
all companies in the Industry Group for such Performance Period by (ii) all such
companies’ cumulative revenues (determined for all such companies as provided in
Section 2.1(z)(A) with respect to the Company) over such Performance Period; or

 

  (B) (i) the percentage determined under clause (A) above, minus (ii) the
percentage determined by dividing (a) the cumulative Pre-tax Income of all
companies in the Industry Group for the calendar year immediately preceding the
first day of such Performance Period by (b) all such companies’ cumulative
revenues (determined for all such companies as provided in Section 2.1(z)(A)
with respect to the Company) over such calendar year (with the calculation in
this clause (B) representing the Industry Group average Pre-tax Margin change
over the Performance Period).

If the fiscal year of a company in the Industry Group is not the calendar year,
then such company’s cumulative revenues for a Performance Period shall be
determined based upon the fiscal quarters of such company that coincide with the
fiscal quarters contained in such Performance Period.”

 

-4-



--------------------------------------------------------------------------------

(c) “Pre-tax Income” means, with respect to the Company and each company in the
Industry Group and each Performance Period, the aggregate consolidated net
income adjusted to exclude reported income taxes of the Company or such company
for such Performance Period. Pre-tax Income shall be determined based on the
regularly prepared and publicly available statements of operations of the
Company and each company in the Industry Group prepared in accordance with
applicable accounting rules; provided, however, that Pre-tax Income shall be
adjusted to exclude (i) write-offs of assets (including aircraft and associated
parts), (ii) one-time gains or losses from the disposal of assets, and (iii) any
other item of gain, income, loss, or expense determined to be special,
extraordinary or unusual in nature or infrequent in occurrence, in each case
under clauses (i), (ii) and (iii) as determined by the Committee in accordance
with applicable accounting rules. If the fiscal year of a company in the
Industry Group is not the calendar year, then such company’s Pre-tax Income for
a Performance Period shall be determined based upon the fiscal quarters of such
company that coincide with the fiscal quarters in such Performance Period.

(d) “Pre-tax Margin” with respect to the Company and with respect to a
Performance Period means, as established by the Committee within 90 days after
the commencement of the Performance Period (but in no event after the date
required for a performance goal to be considered pre-established under section
162(m) of the Code), either:

(A) the cumulative Pre-tax Income for the Company for such Performance Period
divided by the Company’s cumulative revenues (determined on a consolidated basis
based on the regularly prepared and publicly available statements of operations
of the Company prepared in accordance with applicable accounting rules) over
such Performance Period; provided, however, that, such cumulative revenues shall
be adjusted to exclude any item determined to be special, extraordinary or
unusual in nature or infrequent in occurrence as determined by the Committee in
accordance with applicable accounting rules; or

(B) (i) the percentage determined under clause (A) above, minus (ii) the
percentage determined by dividing (a) the cumulative Pre-tax Income of the
Company for the calendar year immediately preceding the commencement of such
Performance Period by (b) the Company’s cumulative revenues (determined as
provided in clause (A) above) over such calendar year (with the calculation in
this clause (B) representing the Company’s average Pre-tax Margin change over
the Performance Period).” “Pre-tax Income” means, with respect to the Company
and each company in the Industry Group and each Performance Period, the
aggregate consolidated net income adjusted to exclude reported income taxes of
the Company or such company for such Performance Period. Pre-tax Income shall be
determined based on the regularly prepared and publicly available statements of
operations of the Company and each company in the Industry Group prepared in
accordance with applicable accounting rules; provided, however, that Pre-tax
Income shall be adjusted to exclude (i) write-offs of assets (including aircraft
and associated parts), (ii) one-time gains or losses from the disposal of
assets, and (iii) any other item of gain, income, loss, or expense determined to
be special, extraordinary or unusual in nature or infrequent in occurrence, in
each case under clauses (i), (ii) and (iii) as determined by the Committee in
accordance

 

-5-



--------------------------------------------------------------------------------

with applicable accounting rules. If the fiscal year of a company in the
Industry Group is not the calendar year, then such company’s Pre-tax Income for
a Performance Period shall be determined based upon the fiscal quarters of such
company that coincide with the fiscal quarters in such Performance Period.

3. Industry Group.

(a) Initial Designation. The Industry Group shall consist of Alaska Air Group,
Inc., American Airlines Group, Inc., Delta Air Lines, Inc., Southwest Airlines
Co., and JetBlue Airways Corporation; provided, however, that (A) within 90 days
after the commencement of each Performance Period (but in no event after the
date required for a performance goal to be considered pre-established under
section 162(m) of the Code), the Committee may in its discretion add any air
carrier to, or remove any such company from, the Industry Group for such
Performance Period and (B) the Industry Group for each Performance Period shall
be subject to adjustment as provided in Section 3(b).

(b) Adjustments to the Industry Group During a Performance Period. Except as
provided in clause (A) of the proviso to Section 3(a) above, no company shall be
added to, or removed from, the Industry Group for a Performance Period during
such period; provided, however, that a company shall be removed from the
Industry Group for a Performance Period if (A) during such period, (i) such
company ceases to maintain publicly available statements of operations prepared
in accordance with applicable accounting rules, (ii) such company is not the
surviving entity in any merger, consolidation, or other non-bankruptcy
reorganization (or survives only as a subsidiary of an entity other than a
previously wholly owned subsidiary of such company), unless such company
separately maintains for the Performance Period publicly available statements of
operations prepared in accordance with applicable accounting rules, (iii) such
company sells, leases, or exchanges all or substantially all of its assets to
any other person or entity (other than a previously wholly owned subsidiary of
such company), or (iv) such company is dissolved and liquidated, or (B) more
than 20% of such company’s revenues (determined on a consolidated basis based on
the regularly prepared and publicly available statements of operations of such
company prepared in accordance with applicable accounting rules) for any fiscal
year of such company that ends during such Performance Period are attributable
to the operation of businesses other than such company’s airline business.

 

-6-